Name: Commission Regulation (EC) No 2597/94 of 26 October 1994 amending Regulation (EC) No 738/94 laying down certain rules for the implementation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotas
 Type: Regulation
 Subject Matter: information and information processing;  management;  trade policy;  tariff policy;  Europe;  international trade
 Date Published: nan

 27. 10. 94 Official Journal of the European Communities No L 276/3 COMMISSION REGULATION (EC) No 2597/94 of 26 October 1994 amending Regulation (EC) No 738/94 laying down certain rules for the implementation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotas Whereas Annex I to Regulation (EC) No 738/94 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Point 6 in Annex I to Regulation (EC) No 738/94 is hereby replaced by the following : * 6 . France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Article 2 (7) thereof, Whereas Commission Regulation (EC) No 738/94 of 30 March 1994 laying down certain rules for the implemen ­ tation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotas (2) lays down common rules governing the lodging of applications for licences and the way in which the licences are used ; Whereas Annex I to Regulation (EC) No 738/94 lists the administrative authorities competent to apply the measures implementing Regulation (EC) No 520/94 ; Whereas the French authorities have notified the Commission of a change in the particulars appearing in the list, in accordance with Article 2 of Regulation (EC) No 738/94 : Service des Titres du Commerce exterieur, 8 , rue de la Tour des Dames, F-75436 Paris, cedex 09, Tel. : (33 1 ) 44 63 25 25, TÃ ©lÃ ©copieur : (33 1 ) 44 63 26 59 - 44 63 26 67. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1994. For the Commission Leon BRITTAN Member of the Commission 0) OJ No L 66, 10 . 3 . 1994, p. 1 . O OJ No L 87, 31 . 3 . 1994, p. 47.